                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF MICHIGAN
                                                       SOUTHERN DIVISION

       TRACY CLARE MICKS-HARM,

                                            Plaintiff,
                                                                    CASE NO. 18-12634
                                                                    HON. DENISE PAGE HOOD
       v.

       WILLIAM PAUL NICHOLS ET AL,


                                            Defendants.
                                                                      /

            ORDER GRANTING DEFENDANTS’ MOTION TO CONSOLIDATE
                      CASES1 [#16] AND SETTING DATES


    I.        BACKGROUND





1
    The Court will consider consolidating the instant case with the following cases:

              1)      Nichols v. Nichols et al, 18-cv-13206 (Hood, J.) (removed on October 15, 2018).
              2)      Helm v. Arnold et al, 18-cv-13639 (Hood, J.) (removed on November 21, 2018).
              3)      Helm v. Nichols et al, 18-cv-13647 (Hood, J.) (removed on November 21, 2018).
              4)      Cook v. William et al, 19-cv-10125 (Hood, J.) (removed on January 14, 2019).
              5)      Cook v. Nichols et al, 19-cv-10126 (Hood, J.) (removed on January 14, 2019).
              6)      Cook v. Nicols et al, 19-cv-10132 (Hood, J.) (removed on January 14, 2019).
              7)      Cook v. Nichols et al, 19-cv-10135 (Hood, J.) (removed on January 14, 2019).
              8)      Blakesley v. Nichols et al, 19-cv-10299 (Hood, J.) (removed on January 30, 2019).

Five of these cases were not yet removed from state court when Defendants filed the instant
Motion, and consequently, Defendants did not mention them in their Motion. The Court will
consider consolidating all nine cases due to their apparent similarities.

                                                               1

      On August 3, 2018, Plaintiff Tracy Clare Micks-Harm (“Micks-Harm”)

commenced this action in the State of Michigan’s Monroe County Circuit Court

alleging that the defendants she named in her Complaint violated her rights under

the Fourth Amendment, the Health Insurance Portability and Accountability Act of

1996 (“HIPAA”), the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, 42 U.S.C.

§ 1985 (conspiracy to interfere with civil rights), and 18 U.S.C. § 1347 (health care

fraud). (Doc # 1-2) These named defendants include: William Paul Nichols, Blue

Cross Blue Shield of Michigan Foundation, Blue Cross Blue Shield of Michigan,

Blue Care Network of Michigan, Bluecaid of Michigan, I-Patient Care, Inc., Marc

Moore, Brian Bishop, Christine Hicks, John J. Mulroney, Shawn Kotch, James

Stewart, Robert Blair, Brent Cathey, Jon Lasota, Sean Street, Mike McLaine,

Monroe Police Department, Tina Todd, Jessica Chaffin, Jack Vitale, Daniel White,

Carl Christensen, Alan J. Robertson, Diane Silas, Jim Gallagher, Scott Beard, Derek

Lindsay, Aaron Oetjens, Mike Merkle, FNU Sproul, Brian Zazadny, William

McMullen, Donald Brady, Chris Miller, William Chamulak, Tom Farrell, Mike

Guzowski, Timothy Gates, Sarah Buciak, Allison Arnold, Jeffrey Yorkey, Michael

G. Roehrig, Dale Malone, Leon Pedell, Vaughn Hafner, Dina Young, Bill Schuette,

Jennifer Fritgerald, Timothy C. Erickson, Catherine Waskiewicz, Michael J. St.

John, Michigan Administrative Hearing System, Michigan Automated Prescription

System, Haley Winans, Matthew Schneider, Wayne F. Pratt, Brandy R. McMillion,


                                         2

and Blue Cross Complete of Michigan.(Id. at Pg ID 11-13.) Defendants Matthew

Schneider, Wayne F. Pratt, and Brandy R. McMillion (collectively, “the Federal

Defendants”) removed this action to federal court on August 23, 2018. (Doc # 1)


      On November 30, 2018, Federal Defendants filed a Motion to Consolidate

Cases. (Doc # 16) Micks-Harm has not responded to Federal Defendants’ Motion.

There was a hearing held regarding this Motion on February 15, 2019.


      The facts as alleged are as follows. On June 28, 2018, Micks-Harm was

informed by Dr. Leslie Pompy that all of the named defendants reviewed her medical

records. (Doc # 1-2, Pg ID 22) Two or more of the named defendants currently

continue to possess and/or have access to her past medical history. (Id. at 20.) The

named defendants were able to access Micks-Harm’s medical information following

the execution of a felony search warrant that resulted in her medical records being

seized from Dr. Pompy’s office. (Id. at 22.) It is alleged by Micks-Harm that the

search warrant occurred without the existence of probable cause and absent any

exigent circumstances. (Id.) The search warrant that Micks-Harm refers to in her

Complaint is connected with an ongoing criminal case, United States v. Pompy, 18-

cr-20454 (E.D. Mich.), in which Dr. Pompy is charged with distributing controlled

substances (21 U.S.C. § 841(a)(1)) and health care fraud (18 U.S.C. § 1347). (Doc

# 5, Pg ID 45)


                                         3

          Micks-Harm claims that her HIPAA rights were violated because she was not

notified that the named defendants were going to access her medical information.

(Doc # 1-2, Pg ID 22) Micks-Harm alludes to the fact that her Fourth Amendment

rights were violated since the police unreasonably seized her medical records from

Dr. Pompy’s office. (Id. at 23.) It is additionally asserted by Micks-Harm that two

or more of the named defendants violated her rights by committing computer fraud

under 18 U.S.C. § 1030. (Id. at 21.) Micks-Harm also alludes to the fact that her

rights were violated under 42 U.S.C. § 1985 (conspiracy to interfere with civil

rights), and 18 U.S.C. § 1347 (health care fraud) as well. (Id. at 24-25.)


          Micks-Harm requests that the Court award her and Dr. Pompy’s other patients

punitive damages in the amount of $800 million dollars, monetary damages in excess

of $1 billion dollars, and an unspecified amount of compensatory damages. (Id. at

27-28.) Micks-Harm also seeks any other damages available, interest, fees, and

medical expenses. (Id. at 28.)


    II.   ANALYSIS
          Rule 42(a)(2) provides that a court may consolidate actions involving “a

common question of law or fact.” Fed. R. Civ. P. 42(a)(1); Cantrell v. GAF Corp.,

999 F.2d 1007, 1011 (6th Cir. 1993). The objective of consolidation is to administer

the court’s business with expedition and economy while providing justice to the

parties. Advey v. Celotex Corp., 962 F.2d 1177, 1181 (6th Cir. 1992). Consolidation

                                           4

of separate actions does not merge the independent actions into one suit. Id. at 1180.

The party seeking consolidation bears the burden of demonstrating the commonality

of law, facts or both in cases sought to be combined. Young v. Hamrick, 2008 WL

2338606 at *4 (E.D. Mich. 2008). Once the threshold requirement of establishing a

common question of law or fact is met, the decision to consolidate rests in the sound

discretion of the district court. Stemler v. Burke, 344 F.2d 393, 396 (6th Cir. 1965).

The court weighs the interests of judicial economy against the potential for new

delays, expense, confusion, or prejudice. Banacki v. OneWest Bank, FSB, 276

F.R.D. 567, 571 (E.D. Mich. 2011). Considerations of convenience and economy

must yield to a paramount concern for a fair and impartial trial. Id. at 572.

Consolidation is not justified or required simply because the actions include a

common question of fact or law. Id. When cases involve some common issues but

individual issues predominate, consolidation should be denied. Id.


      The trial court must consider whether the specific risks of prejudice and

possible confusion are overborne by the risk of inconsistent adjudications of

common factual and legal issues, the burden on the parties, witnesses and available

judicial resources posed by multiple lawsuits, the length of time required to conclude

multiple suits as against a single one, and the relative expense to all concerned of the

single-trial, multiple-trial alternatives.        Cantrell, 999 F.2d at 1011 (citations

omitted). “Care must be taken that consolidation does not result in unavoidable

                                             5

prejudice or unfair advantage.” Id. Even though conservation of judicial resources

is a laudable goal, if the savings to the judicial system are slight, the risk of prejudice

to a party must be viewed with even greater scrutiny. Id.

         Federal Defendants argue that the Court should consolidate the instant case

with other cases that they assert contain identical allegations and claims pertaining

to medical records that were allegedly obtained through a search warrant executed

at Dr. Pompy’s office. Federal Defendants further argue that these cases essentially

involve the same parties. It is also the contention of Federal Defendants that if the

cases survive the dismissal and summary judgment stages, the cases will require the

same witnesses and evidence to be presented at their respective trials.


         After considering the records of the nine cases, the Court finds that all of these

cases should be consolidated. The complaints essentially contain the same: (1)

questions of law and fact; (2) parties; and (3) relief sought. The cases will also

require obtaining much of the same evidence. No party has objected to consolidating

the cases, and it does not appear as if any party will be prejudiced by consolidation.

Therefore, in the interest of promoting judicial economy and avoiding duplicative

discovery, the Court concludes that consolidation is warranted pursuant to Rule

42(a).


III.     CONCLUSION


                                              6

      For the reasons set forth above,

      IT IS HEREBY ORDERED that Defendants Matthew Schneider, Wayne F.

Pratt, and Brandy R. McMillion’s Motion to Consolidate Cases (Doc # 16) is

GRANTED. The Court will consolidate any new and related cases filed and

reassigned to this Court.


      IT IS FURTHER ORDERED that the following cases are consolidated:

Micks-Harm v. Nichols et al, 18-cv-12634; Nichols v. Nichols et al, 18-cv-13206;

Helm v. Arnold et al, 18-cv-13639; Helm v. Nichols et al, 18-cv-13647; Cook v.

William et al, 19-cv-10125; Cook v. Nichols et al, 19-cv-10126; Cook v. Nicols et

al, 19-cv-10132; Cook v. Nichols et al, 19-cv-10135; and Blakesley v. Nichols et al,

19-cv-10299.


      IT IS FURTHER ORDERED that Micks-Harm v. Nichols et al, 18-cv-12634

will be the lead case. All motions to dismiss/dispositive motions and responses/

replies must be filed on the Micks-Harm v. Nichols et al, 18-cv-12634 docket until

further notice.


      IT IS FURTHER ORDERED that the defendants will be categorized into the

following groups: (1) Federal Defendants; (2) State Defendants; (3) Monroe County

Defendants; (4) Monroe City Defendants; (5) Insurance Company Defendants; (6)

Doctors and Providers Defendants; and (7) Miscellaneous Defendants.

                                         7

      IT IS FURTHER ORDERED that the Court will initially address any motions

to dismiss/dispositive motions. The following dates apply:


         A. Any party that wishes to file a new motion to dismiss/dispositive
            motion or join any outstanding motions to dismiss/dispositive motions
            will have until February 22, 2019 to do so.
         B. All parties will have until March 8, 2019 to file any responses to any
            outstanding motions to dismiss/dispositive motions that have not
            already been filed.
         C. The parties will have until March 22, 2019 to file any replies.
         D. There will be a hearing on April 12, 2019 at 2:00 pm regarding all
            motions to dismiss/dispositive motions that have been filed by February
            22, 2019.

IT IS SO ORDERED.


                                              s/Denise Page Hood
                                              DENISE PAGE HOOD
DATED: February 20, 2019                      Chief Judge, U. S. District Court




                                         8

